AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case·(Modified)                                                              Pagelofl



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                        V.                                  (For Offenses Committed On or After November I, 1987)


                     Andres Marquez-Ocampo                                  Case Number: 3:20-mj-20375

                                                                            serena p remJee
                                                                            Defendant's Attorney


REGISTRATION NO. 9449 0298
                                                                                                              FILED
THE DEFENDANT:                                                                                                   FEB 2 0 2020
 lZl pleaded guilty to count(s) 1 of Complaint
 •    was found guilty to count( s)
                                                                                                          CLERK US [JISTFJ:CT COUH I
                                                                                   "'"JTHEHl-.1 DIS rnrc;-r OP CALIPC!RN~•
      after a plea of not guilty.                                                  BY
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 •    The defendant has been found not guilty on count(s)
                                                                         -------------------
 •    Count(s)
                   ~-----------------
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term~of:

                                  '- TIME SERVED                         • _________ days
                                    '
 IZI Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing 11ddress until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of a!).Y material change in the defendant's economic circumstances.

                                                                          Thursday, February 20, 2020
                                                                          Date of Imposition of Sentence


Received - - - - - - - - -
               DUSM                                                       111'1ct1LOCK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3:20-mj-20375
